Title: From George Washington to Samuel Fraunces, 7 September 1785
From: Washington, George
To: Fraunces, Samuel



Sir,
Mount Vernon 7th Septr 1785.

As no person can judge better, of the qualifications necessary to constitute a good Housekeeper, or Household steward, than yourself, for a family which has a good deal of company & wishes to entertain them in a plain, but genteel style; I take the liberty of asking you if there is any such an one within your reach, whom you think could be induced to come to me on reasonable wages. I would rather have a man than a woman—but either will do, if they can be recommended for their honesty, sobriety, & knowledge of their profession; which in one word, is to relieve Mrs Washington from the drudgery of ordering & seeing the Table properly covered—& things œconomically used: nothing more therefore need be said to inform you of a character that would suit me, than what is already mentioned.
The wages I now give to a man who is about to leave me in order to get married (under which circumstance he would not suit me) is about one hundred Dollars pr annum; but for one who understands the business perfectly, & stands fair in all other respects, I would go as far as one hundred & twenty five dollars. Sometime ago I wrote to Colo. Biddle, & to Mr Moyston (who keeps the City tavern in Philada) to try if they could procure me such a person as I want; I therefore beg, if you know of one that would suit me, & is to be had upon the terms above, & who can attend properly to a large family (for mine is such, with a good many workmen)—that you would immediately inform Colo. Biddle of it, before any engagement is entered into by you on my behalf, lest one should be provided at Philada & embarrassments arise from the different engagements. I am sorry to give you so much trouble, but I hope you will excuse it in, Sir Yr &c.

G: Washington

